DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 1/25/2021. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are pending and an action on the merits is as follows below.

Claim Objections
Claims 33-34 are objected to because of the following informalities:  The claims are recited as depending on a system claim 21, however claim 21 is a method claim. Additionally it is noted that the claim numbering appears to be incorrect and based on the evidence gather from the claims, the claims appear that they should be dependent upon system claim 28 instead of method claim 21 and therefore have been interpreted as such.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-11, 14-17 and 19 of U.S. Patent No. 10,848,423 (hereinafter Patent ‘423). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application (hereinafter IA) recite substantially the same limitations as .

Claim 21 of the IA is substantially similar to the limitations as expressed in claim 6 of Patent ‘423. The differences being related to the omission of limitations not found in IA which are claimed by Patent ‘804 in addition to variations in similar terms.

Claim 22 of the IA is substantially similar to the limitations of claim 10 of Patent ‘423 with minor changes to similar terms.

Claim 23 of the IA is substantially similar to the limitations of claim 8 of Patent ‘423 with minor changes to similar terms. Wherein the topology is configured with the additions and deletions of addressable network nodes accessible via the network gateway.

Claim 24 of the IA is substantially similar to the limitations of claim 11 of Patent ‘423 with minor changes to similar terms.

Claim 25 of the IA is substantially similar to the limitations of claim 5 of Patent ‘423 with minor changes to similar terms and the other difference being that claim 5 of Patent ‘423 is the system counterpart of the IA’s method claim 25.

Claim 26 of the IA is substantially similar to the limitations of claim 11 of Patent ‘423 with minor changes to similar terms.



Claim 29 of the IA is substantially similar to the limitations of claim 1 of Patent ‘423 with minor changes to similar terms, wherein the claimed other networks of Patent ‘423 are the IA claimed multiple configurable networks.

Claim 30 of the IA is substantially similar to the limitations of claim 4 of Patent ‘423 with minor changes to similar terms.

Claim 31 of the IA is substantially similar to the limitations of claim 2 of Patent ‘423 with minor changes to similar terms.

Claim 32 of the IA is substantially similar to the limitations of claim 5 of Patent ‘423 with minor changes to similar terms.

Claim 33 of the IA is substantially similar to the limitations of claim 9 of Patent ‘423 with minor changes to similar terms and the other difference being that claim 9 of Patent ‘423 is the method counterpart of the IA’s system claim 33.

Claim 34 of the IA is substantially similar to the limitations of claim 2 of Patent ‘423 with minor changes to similar terms.



Claim 36 of the IA is substantially similar to the limitations of claim 14 of Patent ‘423 with minor changes to similar terms.

Claim 37 of the IA is substantially similar to the limitations of claim 15 of Patent ‘423 with minor changes to similar terms.
Claim 38 of the IA is substantially similar to the limitations of claim 16 of Patent ‘423 with minor changes to similar terms.

Claim 39 of the IA is substantially similar to the limitations of claim 17 of Patent ‘423 with minor changes to similar terms.

Claim 40 of the IA is substantially similar to the limitations of claim 19 of Patent ‘423 with minor changes to similar terms.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,848,423 (hereinafter Patent ‘423) in view of Holkkola WO 2017/140867 (hereinafter Holkkola).

Claim 27 of the IA is substantially similar to the limitations of claim 7 of Patent ‘423 regarding the receiving of requests for configuring a configurable network with generated rout information for the network gateway that connects the network addresses to the configurable network and the account 
However, Holkkola teaches wherein an account holder associated with the configurable network manages prefixes associated [Holkkola ¶15 the network prefixes may be configured manually using the software defined network.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘423, indicating that the configurable network may be programmed based on received requests, with the teachings of Holkkola, indicating that the network prefixes may be managed manually for the SDN to suggest that the account holder associated with the configurable network manages prefixes. The resulting benefit of the combination would have been the ability to improve the on-demand scalability of the network by the account holder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2017/0093790 (Banerjee), in view of Hasan et al. US 2013/0036213 (Hereinafter Hasan).

Regarding claim 21, Banerjee teaches a method, comprising:
receiving a request, from a client device, in a service of a compute service provider to configure a configurable network within the compute service provider [Banerjee, ¶27 (tenant), (¶32 The tenant of the compute service provider send a request which is received by the gateway 184 and pool 202, to configure a configurable network within the compute service provider, which is illustrated as configurable network 182/186 of VMs 172 in a cloud computing system’s 150 cloud computing environment 180)], wherein the configuring includes setting the configurable network with a range of network addresses [Banerjee, ¶36-¶37 (subnet or prefix being the range of network addresses) and ¶46-¶49 (the configuring comprises setting the network with a range of network addresses in the subnet used by the gateway associated with the tenant (or current subnet))]; in the service, comparing the range of network addresses selected by the client with network addresses already in use to determine whether there are overlapping network addresses and if there are not overlapping network addresses, programming network devices associated with the compute service provider to map the range of addresses to the configurable network. [Banerjee Figure 3 (Selection/comparison chart of IP address - used vs available) ¶32-¶37 (The gateway and address pool compares the IP addresses to determine which addresses are available and which are already in use to ensure that the gateways are assigned with available non-overlapping network addresses for provisioning to their cloud devices)]; but it does not teach that the range of network addresses is selected by the client device.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, indicating that requests may be received for configuring a configurable network, with the teachings of Hasan, indicating that there may be a provisioning of IP address ranges to a cloud is performed by the enterprise having the ability to perform a request for a specific range of IP addresses to be allocated to its cloud. The resulting benefit would have been the ability to create addressable virtual endpoints which have the ability to communicate addressed traffic with other internal and external endpoints.

Regarding Claim 23, Banerjee teaches the method of claim 21, further including configuring a topology of the configurable network using requests from the client device (Banerjee teaches the topology as shown in (Figure 1 Topology of cloud 170) of the virtual networks 182 and internal networks 186 of the cloud may be configured (addition of new VMs) as requested by the provisioning requests made the virtualization manager [Banerjee, Figure ¶16-¶17 & ¶21-¶22 & ¶26]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Hasan as applied to claim 21 above, and further in view of Cheng et al. US 2017/0214545 (hereinafter Cheng).

Regarding claim 22, Banerjee teaches the method of claim 21, wherein the request for configuring a network are received as mentioned above in the rejection of claim 21 (see rejection of claim 21 above), but not explicitly wherein the programming of the network devices is within a gateway and the method further comprises 
However, Cheng teaches wherein the programming of the network devices is within a gateway and the method further comprises generating and instantiating a virtual routing and forwarding instance on the network devices to program the interfaces of the gateway [Cheng, Figures 1-2 and ¶20 and 25 (VRFs are created and instantiated on the network nodes (routers/CSW) 112)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Hasan indicating that requests may be received for configuring a configurable network, with the teachings of Cheng, indicating the generating and instantiating a virtual routing and forwarding instance on the network devices to program the interfaces of the gateway. The resulting benefit would have been the ability to create addressable virtual endpoints which have the ability to communicate addressed traffic with other internal and external endpoints and increase routing capability between endpoints.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Hasan as applied to claim 21 above, and further in view of Mulligan et al. US 2012/0147894 (hereinafter Mulligan).
Regarding claim 24, the combination of Banerjee, in view of Hasan the method of claim 21,Barnerjee teaches wherein programming of the network devices, such as the gateways of the cloud computing environments, for forwarding packets from one interface of a gateway to another [Barnerjee, Figure 1, ¶25-¶27 (gateway 184 has connections configured to forward traffic to and from the cloud computing system and the gateway 124 using the respective interfaces as depicted in Figure 1 as the points of connections)], but it does not explicitly teach wherein the VPN network devices are L3-VPN network devices.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Hasan indicating that requests may be received for configuring a configurable network, with the teachings of Mulligan, indicating the PE router/gateway is configured for L3-VPN routing between its interfaces. The resulting benefit would have been the ability to efficiently couple VMs to different end users [Mulligan, ¶88].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Hasan as applied to claim 21 above, and further in view of Thakkar et al. US 2016/0105392 (hereinafter Thakkar).
Regarding claim 25, Barnerjee teaches the method of claim 21, it teaches wherein the requests may be submitted for the configuring the networks (see rejection of claim 21 above), but not that the request comprises wherein the request includes an identifier of an account holder associated with the configurable network, an identifier of the configurable network, and the range of network addresses.
However, Thakkar teaches wherein the request includes an identifier of an account holder associated with the configurable network (namespace), an identifier of the configurable network (VNI), and the range of network addresses (range of addresses) [Thakkar, ¶8 (allocating the address on demand in response to the requests), ¶62 and ¶65-¶66 (assigning the VNI and address ranges for the indicated namespace indicative of the account holder)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Hasan indicating that .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Hasan as applied to claim 21 above, and further in view of Tan et al. US 10,778,597 (hereinafter Tan).

Regarding claim 26, Banerjee, in view of Hasan teaches the method of claim 21 (see rejection of claim 21 above wherein requests are used to configure the configurable network), but not explicitly wherein the service is further configured to provide a console accessible at a uniform resource locator, and the request is entered via an interface of the console.
However, Tan teaches wherein the service is further configured to provide a console accessible at a uniform resource locator, and the request is entered via an interface of the console [Tan, Col 4, Lines 64-Col. 5, Line 16 and Col. 6, Lines 41-60 and Col. 7, Lines 46-67 (the cloud portal is accessible via a URL and requests may be made via the cloud portal’s user interface to manage and modify the resources of the cloud)]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Hasan indicating that requests may be received for configuring a configurable network, with the teachings of Tan, indicating wherein submitting the request includes the cloud portal is accessible via a URL and requests may be made via the cloud portal’s user interface to manage and modify the resources of the cloud. The resulting benefit would have been the ability to enable the customer to have increased control over the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Hasan as applied to claim 21 above, and further in view of Holkkola WO 2017/140867 (hereinafter Holkkola).

Regarding claim 27, Banerjee, in view of Hasan the method of claim 21, wherein the requests may be submitted for the configuring the networks (see the rejection of claim 21 above); but it does not teach an account holder associated with the configurable network manages prefixes associated with a gateway through which the client device communicates with the configurable network.
Holkkola teaches an account holder associated with the configurable network manages prefixes associated with a gateway through which the client device communicates with the configurable network. [Holkkola ¶15 the network prefixes may be configured manually using the software defined network.]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Hasan indicating that requests may be received for configuring a configurable network, with the teachings of Holkkola, indicating that the account holder associated with the configurable network manages prefixes associated with a gateway through which the client device communicates with the configurable network. The resulting benefit would have been the ability to enable the customer to have increased control over block of addresses which are allocated to the resources of the configurable network to on-demand scalability.

s 28-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2017/0093790 (hereinafter Banerjee) and Cheng et al. US 2017/0214545 (hereinafter Cheng).

Regarding claim 28, Banerjee teaches a system [Banerjee, Figure 1] comprising
a configurable network within a compute service provider (cloud computing environment) associated with an account holder (associated with a customer/tenant [Banerjee, ¶27]); 
a service for execution on at least one server computer within the compute service provider, wherein the service is configured to receive a request from a client device outside of the compute service provider, the request including a candidate range of network addresses to be used in the configurable network, the service configured to determine whether the candidate range of network addresses overlap with network addresses used by other configurable networks, and, if there is not overlap, to generate routes to the configurable network for the client device using the candidate range of network addresses [Banerjee, Figure 1, ¶21-¶22 (The Gateway, Ochestration component 158 and cloud director 152 working in tandem are a service configured on a at least one VM (being at least one server computer within the cloud computing system), wherein they are configured to receive a request for adding additional candidate network addresses to be used in the cloud, as per Banerjee, ¶32. Also, the gateway receives a tenant (outside of the cloud) request to add additional of IP addresses for the provisioning of additional of VMs to the cloud, as per Banerjee ¶32, wherein the service/gateway performs the function of determining whether the candidate network addresses overlap with network addresses that are currently used by other configurable network and if the addresses are not in use/subject to being overlapped, then the addresses are used for allocation to the instantiated VM [Banerjee, ¶33-¶37]. Lastly is it noted that requests for new addresses may be a request for a range of addresses as indicated by the subnet prefix from which the IP addresses may be selected as per Banerjee ¶36), but while Banerjee teaches wherein the gateway is used to route incoming/outgoing 
However, Cheng does teach that there is a generation of routes to the configurable network [Cheng, Figures 1-2 and ¶20 and ¶25 (VRFs are created and instantiated on the network nodes (routers/CSW) 112 for routes to the cloud)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee indicating that requests may be received for configuring a configurable network, with the teachings of Cheng, indicating the generating and instantiating a virtual routing and forwarding instance on the network devices to program the interfaces of the gateway. The resulting benefit would have been the ability to create addressable virtual endpoints which have the ability to communicate addressed traffic with other internal and external endpoints and increase routing capability between endpoints.

Regarding claim 29, Banerjee, in view of Cheng the system of claim 28, wherein the configurable network is a first configurable network of multiple configurable networks in a compute service provider, wherein each of the multiple configurable networks is associated with a private gateway that is used to configure network addresses used by the multiple configurable networks (Banerjee teaches wherein the cloud is one of multiple clouds 170 in the cloud computing system 150 and is a configurable network, wherein teaches of the clouds 170 is associated with a private gateway 184 that is used to manage and configure the network addresses used by the clouds 170 [Banerjee, Figure 1, ¶24 and ¶32]).

Regarding claim 30, Banerjee, in view of Cheng teaches the system of claim 28, wherein the configurable network is a first configurable network (first cloud of cloud computing environments 170) 

Regarding claim 31, Banerjee, in view of Cheng teaches the system of claim 28, wherein the generating of the routes includes programming of network devices within a gateway including instantiating a virtual routing and forwarding instance on the network devices to program interfaces of the gateway [Cheng, Figures 1-2 and ¶20 and 25 (VRFs are created and instantiated on the network nodes (routers/CSW) 112 to program interfaces for proper forwarding on the gateway)].

Regarding claim 32, Banerjee, in view Cheng the system of claim 28, further including a console associated with the service and wherein the service is configured to receive the request using an interface of the console (Banerjee teaches the virtualized computing system comprises a virtual management module for controlling and implementing virtual resources implement by the cloud by way of and performing “cross-cloud” administrative task, a ¶16-¶18, ¶28-¶29 (performing tenant specific based administrative tasks via the virtual management module, interpreted as the console) and ¶34-¶35 (wherein the request are the implementations for those tasks)).



Regarding claim 35, Banerjee a method, comprising:
receiving a request including a candidate set of network addresses to program a gateway that connects a configurable network to a client private network in a compute service provider [Banerjee, ¶27 (tenant), (¶32 The tenant of the compute service provider send a request which is received by the gateway 184 and pool 202, to configure the gateway and a configurable network within the compute service provider, which is illustrated as configurable network 182/186 of VMs 172 in a cloud computing system’s 150 cloud computing environment 180)]; 
determining that the set of network addresses are non-overlapping with a network address space used by other networks connected to the gateway; in response to the determining, generating routing information for the gateway; and configuring the gateway for forwarding network packets between the client private network and the configurable network using the generated routing information [Banerjee Figures 1 and 3 (Selection/comparison chart of IP address - used vs available) ¶32-¶37 (The gateway and address pool compares the IP addresses to determine which addresses are available and which are already in use to ensure that the gateways are configured with available non-overlapping network addresses (routing information) for provisioning to their cloud devices for forwarding traffic between the client private network and cloud)]; but it does not explicitly teach wherein the routing information includes routes between the network addresses of the configurable network and the client private network.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee indicating that requests may be received for configuring a configurable network, with the teachings of Cheng, indicating the generating and instantiating a virtual routing and forwarding instance on the network devices to program the interfaces of the gateway. The resulting benefit would have been the ability to create addressable virtual endpoints which have the ability to communicate addressed traffic with other internal and external endpoints and increase routing capability between endpoints.

Regarding claim 36, Banergee, in view of Cheng teaches the method of claim 35, wherein the generating routing information for the gateway comprises generating respective virtual routing and forwarding instances for an interface of the client private network and an interface of the configurable network [Cheng, Figures 1-2 and ¶20 and 25 (VRFs are created and instantiated on the network nodes (routers/CSW) 112 of the client private network and an interface of the cloud)].
The motivation to combine the applied references is similar in rationale to the motivation applied to the rejection of claim 35 above.



s 34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Cheng as applied to claim 28 and 35 above, and further in view of Mulligan et al. US 2012/0147894 (hereinafter Mulligan).

Regarding claim 34, Banerjee, in view of Cheng teaches the system of claim 28, wherein programming of the network devices, such as the gateways of the cloud computing environments, for forwarding packets from one interface of a gateway to another [Barnerjee, Figure 1, ¶25-¶27 (gateway 184 has connections configured to forward traffic to and from the cloud computing system and the gateway 124 using the respective interfaces as depicted in Figure 1 as the points of connections)], but it does not explicitly teach wherein the VPN network devices are L3-VPN network devices.
However, Mulligan wherein the generating of the routes includes programming layer three virtual private network (L3-VPN) network devices to forward packets between interfaces of the network devices. [Mulligan, Figures 4-5, 68, (the PE router/gateway is configured for L3-VPN generating routes for routing between its interfaces)]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Cheng, indicating that requests may be received for configuring a configurable network, with the teachings of Mulligan, indicating the PE router/gateway is configured for L3-VPN routing between its interfaces. The resulting benefit would have been the ability to efficiently couple VMs to different end users [Mulligan, ¶88].

Regarding claim 37, Banerjee, in view of Cheng teaches the method of claim 35, wherein programming of the network devices, such as gateways of the cloud computing environments, for forwarding packets from one interface of a gateway to another [Barnerjee, Figure 1, ¶25-¶27 (gateway 184 has connections configured to forward traffic to and from the cloud computing system and the 
However, Mulligan teaches wherein the configuring the gateway comprises programming layer three virtual private network (L3-VPN) network devices to forward packets from one interface of the gateway to another interface of the gateway [Mulligan, Figures 4-5, 68, (the PE router/gateway is configured for L3-VPN generating routes for routing between its interfaces)]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Cheng, indicating that requests may be received for configuring a configurable network, with the teachings of Mulligan, indicating the PE router/gateway is configured for L3-VPN routing between its interfaces. The resulting benefit would have been the ability to efficiently couple VMs to different end users [Mulligan, ¶88].

Regarding claim 38, Banerjee, in view of Cheng and Mulligan teaches the method of claim 37, wherein a first L3-VPN network device is configured to send packets from the configurable network using a Border Gateway Protocol (BGP) route assigned to the configurable network [Mulligan, ¶43 and ¶65]
The motivation to combine the applied references is similar to the motivation applied to the rejection of claim 37

Regarding claim 39, Banerjee, in view of Cheng and Mulligan teaches the method of claim 35, wherein the gateway comprises a border network that forwards packets between the configurable network and the client private network using a multiprotocol label switching (MPLS) protocol (the gateway comprises a border network that forwards packets between the networks using MPLS [Mulligan, Figure 4, ¶67-¶68]).


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Cheng as applied to claim 35 above, and further in view of Tan et al. US 10,778,597 (hereinafter Tan).

Regarding claim 40, Banerjee, in view of Cheng the method of claim 35, wherein the request are received for configuring the configurable network (see the rejection of claim 35), but not wherein the request is received through a console accessible at a network address, and the request is specified using an interface of the console.
However, Tan teaches wherein the request is received through a console accessible at a network address, and the request is specified using an interface of the console [Tan, Col 4, Lines 64-Col. 5, Line 16 and Col. 6, Lines 41-60 and Col. 7, Lines 46-67 (the cloud portal is accessible via a URL and requests may be made via the cloud portal’s user interface to manage and modify the resources of the cloud).]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Banerjee, in view of Cheng indicating that requests may be received for configuring a configurable network, with the teachings of Tan, indicating wherein submitting the request includes the cloud portal is accessible via a URL and requests may be made via the cloud portal’s user interface to manage and modify the resources of the cloud. The resulting benefit would have been the ability to enable the customer to have increased control over the design of the configurable network from a virtually assessable web-based portal via a physical terminal which could be performed from most remote locations where Internet is available.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467